Case: 18-10246      Document: 00514681973        Page: 1     Date Filed: 10/15/2018




                         REVISED October 15, 2018

          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit


                                   No. 18-10246                          FILED
                                                                   October 12, 2018
                                 Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk



DONISE WILKEY,

                                                Plaintiff−Appellant,

versus

UNITED PARCEL SERVICE, INCORPORATED,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CV-3486




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-10246     Document: 00514681973     Page: 2   Date Filed: 10/15/2018


                                  No. 18-10246

      Donise Wilkey was fired by United Parcel Service, Incorporated, and
sued under the Age Discrimination in Employment Act of 1967, 29 U.S.C. 621
et seq. The district court granted the company’s motion for summary judgment,
and Wilkey appeals.

      The district court explained its decision in a thorough and convincing
seventeen-page Memorandum Opinion and Order. Wilkey, then age 55, was
discharged for dishonesty after an internal investigation revealed that she had
instructed a subordinate to falsify records. The district court rejected Wilkey’s
theory that the company selectively enforced its policies to the detriment of
older employees.

      The district court carefully examined the record and agreed with the
company that Wilkey had produced no competent evidence that but for her age,
she would not have been fired. The court explained that it “concludes that
UPS’s explanation [dishonesty] constitutes a legitimate, nondiscriminatory
reason for Wilkey’s termination” (citing cases). The court rejected Wilkey’s
notion that there were similarly situated comparators:         “Specifically, the
alleged conduct of the proffered comparators was remote in time, involved dif-
ferent managers or decisionmakers, or involved different conduct.”

      We have reviewed the record, the briefs, and the applicable law. The
summary judgment is AFFIRMED, essentially for the reasons comprehen-
sively elucidated by the district court.




                                           2